In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-0112V
                                      Filed: July 8, 2016
                                          Unpublished

****************************
JULIE FISK,                             *
                                        *
                    Petitioner,         *     Ruling on Entitlement; Concession;
                                        *     Hepatitis A and B Vaccine (Twinrix);
v.                                      *     Shoulder Injury Related to Vaccine
                                        *     Administration (“SIRVA”); Special
SECRETARY OF HEALTH                     *     Processing Unit (“SPU”)
AND HUMAN SERVICES,                     *
                                        *
                    Respondent.         *
                                        *
****************************
Alison H. Haskins, Maglio Christopher and Toale, PA, Sarasota, FL, for petitioner.
Jennifer L. Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

        On January 27, 2016, Julie Fisk (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act” or “Program”). Petitioner alleges that her receipt of a Twinrix
(hepatitis A and B) vaccine on February 13, 2014, caused her to suffer a shoulder
injury. Petition at 1. The case was assigned to the Special Processing Unit (“SPU”) of
the Office of Special Masters.

       On July 8, 2016, respondent filed her Rule 4(c) Report in which she concedes
that petitioner is entitled to compensation in this case. Rule 4(c) Rep. at 1. Specifically,
respondent stated, based on her evaluation of the evidence, that petitioner’s injury is
consistent with shoulder injury related to vaccine administration (“SIRVA”), and that the

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
injury was caused-in-fact by her vaccination. Id. at 3. Respondent further stated that
she did not identify any other causes for petitioner’s SIRVA, and that petitioner’s
medical records demonstrated that she has suffered the residual effects of her condition
for more than six months. Id. Petitioner has therefore satisfied all legal prerequisites for
compensation under the Act. Id.

     In view of respondent’s concession and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2